DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-19, 22-28. The examined Claims are 1-19, 22-28, with Claims 1, 8-19, 22-23 being amended herein, and Claim 28 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections and rejections under 35 U.S.C. 112(b) are hereby withdrawn.

Applicant has amended independent Claim 1 to require that the fireproof battery module comprises at least one holder having a plurality of battery holding holes and a plurality of vent holes, wherein the plurality of battery cells are respectively partially disposed in the plurality of battery holding holes, wherein the plurality of vent holes connect to and extend outward from the plurality of battery holding holes and are aligned with the heat absorbing part of the at least one fireproof layer. Furthermore, Applicant has amended Claims 2 and 23 to each require that the fireproof layer consists of the heat insulation part and the heat absorbing part, wherein the heat absorbing part is in a hollow 

Accordingly, Applicant presents arguments, in favor of said amendments, versus the prior art of record (i.e. Li and Mastrandrea, as modified by Li). 

	Applicant argues that Li neither teaches nor suggests a holder as instantly claimed (Pages 9-10 of Remarks). Furthermore, Applicant argues that while Li discloses materials used for the heat absorbing agent (20) and container (30), Li does not explicitly teach or suggest a comparison between the thermal conductivities of said materials (Page 10 of Remarks). Accordingly, Applicant argues that Li does not teach “a thermal conductivity of the heat insulation part is lower than a thermal conductivity of the heat absorbing part” (Page 10 of Remarks). Furthermore, Applicant argues that while Mastrandrea teaches the presence of holes (432) (“vent holes”), said holes are merely for the formation of contacts (459) and said holes do not connect to and extend outward from battery holding holes so as to be in alignment with a heat absorbing part of a fireproof layer (Pages 10-11 of Remarks). 
	Furthermore, Applicant presents additional arguments, in favor of dependent Claims 2, 8-12, 14-15, 23, versus the prior art of record  (Pages 12-15 of Remarks). In particular, Applicant argues that the 

	Applicant’s aforementioned arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

	However, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims.

	Furthermore, and in context of amended Claim 22, Applicant argues that Li teaches that the heat absorbing agent (20) (“heat absorbing part”) is, for example, water, fluorinated liquid, silicone oil, or a hydrogel (Page 12 of Remarks). Accordingly, Applicant argues that Li neither teaches nor suggests “that the heat absorbing agent 20 can be made of porous material or absorbents” as allegedly required by Claim 22 (Page 12 of Remarks).
	Applicant’s aforementioned argument is not found to be persuasive.
	First, it is noted that amended Claim 22 does not require that the heat absorbing part “is made of” porous material or absorbents. Instead, amended Claim 2 requires that (1) the heat absorbing part comprises a vaporizable material, and (2) the heat absorbing part comprises a material selected from a group consisting of porous material and absorbents. Furthermore, the explicit language of amended Claim 22 does not preclude a scenario/interpretation wherein the vaporizable material itself is a porous material or an absorbent comprised in the heat absorbing part. For example, the vaporizable material may itself be a porous material, or the vaporizable material may itself be an absorbent.
Li teaches that the heat absorbing agent (20), in all cases, is formed of a vaporizable material (i.e. is a material which undergoes vaporization/gasification) ([0046]-[0048]). Accordingly, Li satisfies the 

Claim Objections

Claim 2 is objected to because of the following informalities: the phrase “wherein each of the at least one fireproof layer consists of…” should be written as “wherein each of the at least one fireproof layers consists of…” Appropriate correction is required.

Claim 23 is objected to because of the following informalities: the phrase “wherein each of the at least one fireproof layer consists of…” should be written as “wherein each of the at least one fireproof layers consists of…” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 2 states that the heat absorbing part is in a hollow cylindrical shape surrounding “the battery cell” and is surrounded by the heat insulation part. 
Accordingly, Claim 2 is rendered particularly indefinite insofar as while independent Claim 1 states that the battery module comprises a plurality of battery cells, Claim 2 does not explicitly make clear which of said plurality of battery cells is the “the battery cell” that is surrounded by aforementioned heat absorbing part. For purposes of examination, it will be interpreted that the heat absorbing part of Claim 2 surrounds a given battery cell of the plurality of battery cells, and in turn, the heat insulation part surrounds said heat absorbing part. Proper clarification is required.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 23 states that (1) each of “the at least one fireproof layer” consists of the heat insulation part and the heat absorbing part, and (2) the heat absorbing part is in a hollow cylindrical shape surrounding “the battery cell” and is surrounded by the heat insulation part
Regarding (1), Claim 23 is rendered particularly indefinite insofar as it is unclear if more than one fireproof layer is present (given that Claims 22-23 only ever recite the presence of one fireproof layer). For purposes of examination, it will be interpreted that “the at least one fireproof layer” is simply in reference to the “fireproof layer” recited in Claims 22-23. Proper clarification is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2018/099396, using the English equivalent US 2020/0287252 for citation purposes), and further in view of Hermann et al. (US 2010/0136396).

Regarding Claim 22, Li teaches a heat absorption and heat insulation structure for a battery module (Abstract, [0001]). As illustrated in Figures 3-6, Li teaches the battery module comprises a plurality of battery cells electrically connected to one another, and a heat absorption and heat insulation structure (“fireproof layer”) located between two of the plurality of battery cells that are adjacent to each other such that the heat absorption and heat insulation structure is disposed, at least in part, on each of said adjacently positioned battery cells (“configured to be disposed on a battery cell”) ([0041]-[0043]). As illustrated in Figures 3-6, Li teaches that the heat absorption and heat insulation structure comprises a heat absorbing agent (20) (“heat absorbing part”) and a container (30) (“heat insulation part”), wherein the heat absorbing agent and container are connected to one another ([0043]-[0045], [0049]-[0051]). Li teaches that the heat absorbing agent comprises a vaporizable material ([0046]). Li teaches that the heat absorbing agent (20), in all cases, is formed of a vaporizable material (i.e. is a material which undergoes vaporization/gasification) (“a heat absorbing part, comprising a vaporizable material”) ([0046]-[0048]). Furthermore, Li teaches that said vaporizable material, in all cases, undergoes vaporization/gasification as a direct consequence of the vaporizable material absorbing heat/thermal energy (i.e. the vaporizable material is formed of a material which absorbs heat/thermal energy to undergo vaporization/gasification) (“the heat absorbing part comprises a material selected from a group consisting of porous material and absorbents,” wherein it is noted that the instant Claim does not explicitly state, or otherwise clarify, what a material must absorb to be considered an “absorbent” as instantly claimed) ([0046]-[0048]).

However, it is first noted that Li teaches that the container is specifically required to insulate heat, and the heat absorbing agent is specifically intended to absorb/conduct heat (i.e. in order to initiate vaporization/gasification) ([0049]).
Furthermore, Hermann teaches means for minimizing the propagation of thermal runaway within a battery pack (Abstract, [0001]). Hermann teaches that said means comprises the use of a spacer formed out of a heat insulating material ([0030]). Hermann teaches that in terms of thermal conductivity, it is preferable for said heat insulating material to exhibit a relatively low thermal conductivity in order to help suppress/prevent the transfer of thermal energy from one battery cell to another ([0030]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would minimize the thermal conductivity of the container as much as possible (e.g. such that it is lower than the thermal conductivity of the heat absorbing agent which is is specifically intended to absorb/conduct heat), given that a low thermal conductivity would allow the container to help suppress/prevent the transfer of thermal energy from one battery cell to another, as taught by Hermann.

Regarding Claim 24, Li, as modified by Hermann, teaches the instantly claimed invention of Claim 22, as previously described.
As illustrated in Figures 3-4, the heat absorbing agent is mixed into small holes/gaps formed in the container such that the heat absorbing agent and container are a single layer ([0050]).

Regarding Claim 25, Li, as modified by Hermann, teaches the instantly claimed invention of Claim 22, as previously described.
Li teaches that the heat absorbing agent is formed of, for example, a vaporizable liquid such as a fluorinated liquid, a silicone oil, water, or a hydrogel (i.e. the heat absorption and heat insulation structure comprises “a non-homogeneous material or a homogeneous material”) ([0046]). 
 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2018/099396, using the English equivalent US 2020/0287252 for citation purposes), and further in view of Hermann et al. (US 2010/0136396) and Cherng (US 5,516,600).

Regarding Claim 26, Li, as modified by Hermann, teaches the instantly claimed invention of Claim 22, as previously described.
Li, as modified by Hermann, does not explicitly teach that the thermal conductivity of the container decreases as a temperature of the container increases.
However, Cherng teaches thermal insulators for batteries (Abstract, col. 1 lines 6-8). Specifically, Cherng teaches a thermal insulation material whose thermal conductivity is variable with respect to temperature (col. 3 line 62 to col. 4 line 4). Cherng teaches that at lower temperatures, it may be desirable for a battery to absorb more heat in order to quickly achieve warmer, more favorable operating temperatures (col. 4 lines 5-19). Accordingly, Cherng teaches that the thermal insulation material exhibits a high thermal conductivity at lower temperatures (col. 4 lines 5-19). However, Cherng teaches that at higher temperatures, it is desirable for a battery to absorb less heat in order to avoid excessive overheating (col. 4 lines 5-19). Accordingly, Cherng teaches that the thermal insulation material exhibits a low thermal conductivity at higher temperatures (col. 4 lines 5-19).


Regarding Claim 27, Li, as modified by Hermann and Cherng, teaches the instantly claimed invention of Claim 22, as previously described.
As previously described, the thermal conductivity of the container is inversely proportional with container temperature (i.e. thermal conductivity decreases as temperature increases, and vice versa) (See Claim 22).
Li, as modified by Hermann and Cherng, does not explicitly teach that at a first temperature which is lower than a second temperature, the thermal conductivity of the container is higher than the instantly claimed value when below the first temperature but lower than the instantly claimed value when above the second temperature.
However, Cherng teaches thermal insulators for batteries (Abstract, col. 1 lines 6-8). Specifically, Cherng teaches a thermal insulation material whose thermal conductivity is variable with respect to temperature (col. 3 line 62 to col. 4 line 4). Cherng teaches that at lower temperatures, it may be desirable for a battery to absorb more heat in order to quickly achieve warmer, more favorable operating temperatures (col. 4 lines 5-19). Accordingly, Cherng teaches that the thermal insulation 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would, optimize or otherwise control the specific thermal conductivity value of the container of Li, as modified by Hermann and Cherng (for example, to values satisfying the instantly claimed ranges of values) based on the desired/requisite operating temperatures of the battery module and whether or not the temperature of the container is above or below the desired/requisite operating temperature, given not only because the thermal conductivity of the container is already inversely proportional with container temperature, but also because Cherng teaches that it is advantageous for thermal insulation to exhibit a high thermal conductivity value when at lower temperatures to allow for quicker heating but exhibit a low thermal conductivity value when at higher temperatures to help prevent excessive overheating.

Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also rewritten to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b), set forth in this Office action. 
Claim 23 specifies that the at least one fireproof layer consists of the heat insulating part and the heat absorbing part. Furthermore, Claim 23 requires that the heat absorbing part, in particular, is in 
Although Li (WO 2018/099396, using the English equivalent US 2020/0287252 for citation purposes) teaches that the heat absorption and heat insulation structure comprises a container (“heat insulating part”) and a heat absorbing agent (“heat absorbing part”), Li simply does not teach that the heat absorbing part is structured in a hollow, cylindrical manner. At best, Li illustrates that the heat absorbing agent takes on the shape of the container (which holds the heat absorbing agent therein), but at no point does Li illustrate said container as being shaped in the instantly claimed manner.

In addition, Claims 1, 3-19, 28 are allowed. 
Furthermore, and by virtue of being dependent on independent Claim 1, Claim 2 would be allowable if rewritten to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

Claim 1 requires, among a plurality of other structural limitations, that the fireproof battery module comprises at least one holder having a plurality of battery holding holes and a plurality of vent holes, wherein the plurality of battery cells are respectively partially disposed in the plurality of battery holding holes, wherein the plurality of vent holes connect to and extend outward from the plurality of battery holding holes and are aligned with the heat absorbing part of the at least one fireproof layer.
Mastrandrea teaches a “holder” formed out of a combination of a lower tray (330) and an upper tray (340), wherein the lower tray comprises a plurality of indentations (“battery holding holes”) in which the plurality of battery cells are partially disposed, wherein the lower tray comprises a plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729